Mr. Justice Gest delivered the opinion of the court. This suit was commenced by Carter before a justice of the peace. Judgment was rendered before the justice for the plaintiff for $200. Defendant appealed to the Circuit Court where trial was had before the court without a jury and the same judgment was rendered. The cause was heard by the Circuit Court upon an agreed statement of facts which shows that the plaintiff is a real estate broker; that defendant employed him to find a purchaser of his land at a certain price and for a fixed compensation to plaintiff, but reserving the privilege to sell the land himself.. The plaintiff presented a proposed" purchaser, ready, able and willing to buy the land upon the terms as agreed upon between plaintiff and defendant. At that time defendant had not sold his land nor entered into any contract for its sale, but then was negotiating with a third party for its sale, and afterwards did enter into a contract of sale and did sell and convey the land to such third party for a larger price. The plaintiff performed the contract on his part, and is entitled to his compensation, which by the agreement between him and defendant was fixed at §200. The judgment is affirmed. Affirmed.